

114 S563 IS: Physician Ambassadors Helping Veterans Act
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 563IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish the Physician Ambassadors Helping Veterans
			 program to seek to employ physicians at the Department of Veterans Affairs
			 on a without compensation basis in practice areas and specialties with
			 staffing shortages and long appointment waiting times.
	
 1.Short titleThis Act may be cited as the Physician Ambassadors Helping Veterans Act. 2.Physician Ambassadors Helping Veterans program (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by inserting after section 7405 the following new section:
				
					7405A.Physician Ambassadors Helping Veterans program
 (a)In generalThe Secretary shall use the authority under section 7405 of this title to seek to employ physicians on a without compensation basis in any practice area or speciality for which—
 (1)the average waiting time for veterans seeking an appointment with a physician in such practice area or specialty exceeds the waiting time goals established by the Department; or
 (2)the medical facility of the Department where the physician will be employed has demonstrated staffing shortages, as determined by the Secretary.
 (b)Volunteer coordinatorsThere shall be in each medical facility of the Department a volunteer coordinator. The volunteer coordinator for a medical facility shall—
 (1)seek to establish relationships with medical associations serving the area where the facility is located;
 (2)recruit physicians for employment on a without compensation basis in the facility; and (3)serve as the initial point of contact for physicians seeking employment on a without compensation basis in the facility.
 (c)QualificationsA physician employed on a without compensation basis under this section shall agree, as a condition of being granted a credential or privilege to practice medicine in a medical facility of the Department, to commit to serving a minimum of 40 hours in the facility during the one-year period beginning on the date on which such credential or privilege is granted.
 (d)Credentialing process(1)The Secretary shall ensure that each physician who seeks employment at the Department on a without compensation basis under this section receives a credential or privilege to practice medicine in the Department, or a decision that such a credential or privilege will not be granted, by not later than 60 days after the date on which the physician requests such credential or privilege.
 (2)The director of a medical facility of the Department shall approve, and accept the services of, any physician who meets the qualifications under subsection (c) and receives a credential or privilege to practice medicine in the facility under paragraph (1).
 (e)Annual report(1)Not later than March 31 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives a report on physicians employed on a without compensation basis at the Department under this section.
 (2)Each report submitted under paragraph (1) shall include, for the calendar year preceding the calendar year during which the report is submitted, each of the following:
 (A)The number of physicians employed on a without compensation basis under this section by the Department in each of the Veterans Integrated Service Networks.
 (B)Information about staffing levels and appointment waiting times for facilities located in each such Veterans Integrated Service Network..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7405 the following new item:
				7405A. Physician Ambassadors Helping Veterans program..